Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 , 9-12, 19is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masti et al 2021/0079877.
Masti et al teaches a proximal end that closes one end of the sidewall; and a distal end that is opposite the proximal end, the distal end being open, a centerline of the sidewall extending through the proximal end and the distal end, and wherein the bore includes an open end that coincides with the distal end, the bore includes a blind end disposed between open end and the injector cup proximal end, and the fuel passage provides fluid communication between the bore and the main fuel channel, the fuel passage corresponding to a portion of a hole that extends through the injector cup on each of opposed sides of the injector cup (see Figure 5, [0023] on page 3 line 5).
Claim(s) 1-2,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Serra et al (EP 3670895).
Serra et al teaches a proximal end that closes one end of the sidewall; and a distal end that is opposite the proximal end, the distal end being open, a centerline of the sidewall extending through the proximal end and the distal end, and wherein the bore includes an open end that coincides with the distal end, the bore includes a blind end disposed between open end and the injector cup proximal end, and the fuel passage provides fluid communication between the bore and the main fuel channel, the fuel passage corresponding to a portion of a hole that extends through the injector cup on each of opposed sides of the injector cup (see abstract, [0020], [0028], [0029]).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747